Jackson, Chief Justice.
The original declaration is for the recovery on a policy renewed, or at least considered as renewed. The amendment is for failing and refusing to renew a policy. The amendment introduces a new cause of action, and was improperly allowed. Code, §34S0. The original action was on a policy renewed, but not in writing, and was therefore demurrable, Code §2794; and there was thus no error in dismissing the action.
The plaintiff may, perhaps, recover on an original suit, like the amendment, under the decision in 43 Ga., 583; but she must begin de novo.
Judgment affirmed.